Exhibit 10.20b

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (“Amendment”), is dated as of this
1st day of October, 2005, by and between Alison Gregg Corcoran, whose address is
70 Morton Road, Milton, Massachusetts (“Executive”) and BJ’s Wholesale Club,
Inc., a Delaware corporation, whose principal office is One Mercer Road, Natick,
Massachusetts (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement dated August 31, 2004 (“Employment Agreement”);

 

WHEREAS, the Company and the Executive desire to amend certain provisions of the
Employment Agreement hereby;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the Company and the
Executive, intending to be legally bound, do hereby agree to amend the
Employment Agreement as follows:

 

  1.   Section 3.5(b) (1) of the Employment Agreement is hereby amended by
deleting the reference to “twelve (12) months (the “Severance Period”)” and
replacing it with “eighteen (18) months (the “Severance Period”).”

 

  2.   Sections 4.1 and 4.2 of the Employment Agreement are hereby amended by
deleting the references to “twelve (12) month(s)” and replacing them with
“eighteen (18) month(s)”.

 

  3.   This First Amendment shall be effective as of September 21, 2005.

 

  4.   The Employment Agreement, as modified by this Amendment, sets forth the
understanding of the parties hereto with respect to the subject matter hereof
and all other terms and conditions of the Employment Agreement not modified or
amended hereby shall remain and are in full force and effect.

 

* * * * * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

               

BJ’S WHOLESALE CLUB, INC.

Attest    :

 

/s/    Kellye L. Walker

      

By:

 

/s/    Michael Wedge

                Michael T. Wedge,                 President and Chief Executive
Officer            

Executive:

Witness:

 

/s/    Frank Forward

      

/s/    Alison Gregg Corcoran

            Alison Gregg Corcoran

 

2